DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/17/2022 is being entered. Claims 1, 4, 6 , 7, 10-15 and 22-31 are pending, claims 1, 4, 6, 7, 10-15 and 22-28 are amended. Claims 5, 16, and 21 are cancelled. Claims 29-31 are new. The amendment to the claims overcomes the previous rejection under 35 U.S.C. 103. However, upon further consideration of the amendment, the claims stand rejected under 35 U.S.C 103. Therefore, responsive to this amendment, this action has been made final.

Claim Objections
Claim 11 is objected to because of the following informalities:  “..within the respective one of the plurality of regions of the plurality of regions”. Plurality of regions is repeated. Examiner believes this to be typographical. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 7, 10-14, 22-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (U.S. Publication No. 2018/0113470 A1) hereinafter Iagnemma in view of Gao et al. (U.S. Publication No. 2020/0240798 A1) hereinafter Gao.

Regarding claim 1, Iagnemma discloses a method of maneuvering a vehicle in an autonomous driving mode [see Paragraph 0028 – discusses that the aspects are expressed as a method], the method comprising:
identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms] a plurality of regions [see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region (see Paragraph 0116 – divides region into sub regions)] and a plurality of time constraints [see Paragraph 0027 and 0088 - discusses that a goal region has an associated time threshold for finding an acceptable stopping location (time of day, expected duration of stopping)] for pullover maneuvers at the plurality of regions [see Paragraph 0088 - discusses sub-regions inside the goal region, sub-regions have acceptable stopping places (see Paragraph 0091 – discusses types of pullover maneuvers), each of the acceptable stopping places have time constraints (duration of stopping, time of the day)], 

inputting, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], information regarding the plurality of regions and the plurality of time constraints into a model in order for the model to output a list of qualities [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations of acceptable stopping locations (incorporates information regarding the regions and time constraints such as specified amount of time and region to determine a stopping location within those constraints, as well as footprint of vehicle – the output is acceptable stopping locations, with acceptable qualities (incorporated information above), for regions – this information is also annotated in map data)  – desirable and feasible locations are then determined from acceptable stopping locations by ranking acceptable stopping places in the regions using cost index of factors (qualities used for desirability ranking) of acceptable stopping places] for each of a plurality of pullover locations [see Paragraph 0116 - discusses each sub-region (subdivided from goal region) with stopping places, each acceptable stopping place having its own rank within each sub-region, the acceptable stopping places having a rank of desirability] within each respective one of the plurality of regions of the plurality of regions [see Figure 2 below – depicts sub-regions];

    PNG
    media_image1.png
    365
    501
    media_image1.png
    Greyscale

Figure 2 of Iagnemma

ranking, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the plurality of regions based on the lists of qualities and types of pullover maneuvers to be performed by the vehicle [see Paragraph 0113-0116 - discusses creating a rank (using a cost index for the acceptable stopping places to determine desirability ranking for acceptable stopping locations) – this desirability ranking further refines the acceptable stopping locations with more qualities (cost index), discusses subdividing the goal region into sub-regions and ranking each using the cost (see Paragraphs 0105-0111), and see Paragraph 0091 – discusses determining stopping places based on the type of stop (pick-ups, drop ups, cargo stops) and see Paragraph 0112-0116 – discusses that cost for the type of stopped activity is created and included];	
selecting, by the one or more processors based on the ranking [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a region of the plurality of regions in which an attempt to find the pullover location should be performed [see Paragraphs 0117 - discusses determining desirable stopping places based on the ranking associated with acceptable stopping place in the goal region (subdivided goal regions), see Paragraph 0132 - discusses selecting a stopping place in a goal region, and see Paragraph 0139 - discusses that the AV automatically selects the most desirable stopping place to explore the region and see Paragraph 0145 - discusses relaxing the time threshold when a stopping place is not found (attempt)]; and
maneuvering, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the vehicle in the autonomous driving mode within the determined region to attempt to find the pullover location [see Paragraph 0140-0141 - discusses the AV exploring the goal region to select a stopping place, and see Paragraph 0145 - discusses relaxing the time threshold when a stopping place is not found (attempt)].	

However, Iagnemma fails to disclose wherein each of the time constraints correspond to a time when the vehicle would be expected to reach a respective one of the plurality of regions from a current location of the vehicle before finding a pullover location within the respective one of the regions.

Gao discloses wherein a time constraint corresponds to a time when a vehicle would be expected to reach a region from a current location of the vehicle before finding a pullover location within the respective region [see Paragraphs 0028-0029 – discusses that a vehicle autonomy system 104 uses a time constraint for a pick-up/drop-off (PDZ) location (plurality of stops 114A-114D), the time constraint is an estimated time of arrival of the vehicle from a current location 112A to a geographic region 112B with a plurality of stops 1124A-D (see Figure 1 below) and see Paragraphs 0076-0077 – discusses that a time of arrival and target location (region) for PDZ is received and there is an output of plurality of locations (plurality of stops 114A-114D), and see Figure 1 below – depicts the determination of pull over locations (plurality of stops 114A-114D) being computed before the vehicle arrives in the region 112B].

    PNG
    media_image2.png
    445
    694
    media_image2.png
    Greyscale

Figure 1 of Gao

Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint being input into the model as taught by Iagnemma to include time constraints corresponding to a time when the vehicle would be expected to reach a region from a current location before finding a pullover location within the respective region (PDZ availability estimation system) as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival before arrival in the region [Gao, see Paragraphs 0012-0013].

Regarding claim 4, Iagnemma and Gao discloses the invention with respect to claim 1. 
Gao further discloses wherein at least one of the plurality of time constraints includes a day of a week [see Paragraph 0083 – discusses that the stopping location (PDZ) estimation uses day of the week to determine whether a requested PDZ location is available].
Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival (based on day of the week) and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to include a day of the week for the time constraint as taught by Gao in order to reduce time consumption when locating pull over locations for that specified day of the week [Gao, see Paragraphs 0012-0013].

Regarding claim 6, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the pullover location is a pickup location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a pick-up location].	

Regarding claim 7, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the pullover location is a drop off location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a drop off location].

Regarding claim 10, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes an expected width for pullover locations within the respective one of the plurality of regions [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of acceptable stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays (map data) the feasible stopping locations 251 as rectangles for the defined region at the time of day].


    PNG
    media_image3.png
    285
    343
    media_image3.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 11, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes an expected length of pullover locations within the respective one of the plurality of regions [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of acceptable stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays (map data) the feasible stopping locations 251 as rectangles for the defined region at the time of day].

    PNG
    media_image3.png
    285
    343
    media_image3.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 12 Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected traffic congestion within the respective one of the plurality of regions [see Paragraph 0110 - discusses using expected traffic for determining stopping places (factors for cost), see Paragraph 0116 - discusses that the AV system creates a rank of stopping places in each sub-region using the expected traffic, and also see Paragraph 0127 - discusses using historical statistics on the level of demand for determining stopping places based on the time of day in that area of a region].

Regarding claim 13, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected passenger inconvenience value for the respective one of the plurality of regions [see Paragraphs 0104-0108 - discusses using factors (factors for cost) related to: passenger inconvenience such as walking distance to goal position from stopping place, covered walking distance (weather based), clear sight line (if passenger can see vehicle), distance from the curb, and etc., and see Paragraph 0113 - discusses computing a value for the factors].

Regarding claim 14, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected vehicle inconvenience value for other vehicles within the respective one of the plurality of regions [see Paragraphs 0110-0111 - discusses factors (factors for cost) related to: measuring actual traffic or expected traffic within the region using sensors to determine the least trafficked road for a stopping location, and what areas are designated stopping locations (what locations will not cause inconvenience to other drivers), see Paragraph 0113 - discusses computing a value for the factors].

Claims 22-27, and 29-31 are directed to substantially similar scope and are rejected applying Iagnemma in view of Gao.

Claim 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Gao further in view of Joseph et al. (U.S. Publication No. 2020/0301419 A1) hereinafter Joseph.

Regarding claim 15, Iagnemma and Gao disclose the invention with respect to claim 1. 
However, the combination of Iagnemma and Gao fails to disclose wherein the list of qualities includes a likely number of double-parked vehicles within the respective one of the plurality of regions.
Joseph discloses wherein a list of qualities includes a likely number of double-parked vehicles within the respective one of the plurality of regions [see Paragraph 0029 - discusses using an incidence of double-parked vehicles as a quality]
	Joseph suggests that using incidences of double-parked vehicles can influence an operation of an autonomous vehicle such as: rerouting the vehicle to a location [see Paragraph 0028 and 0041].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the list of qualities as taught by Iagnemma to include incidences of double-parked vehicles as taught by Joseph in order to influence an autonomous vehicle operation to reroute a vehicle to a location where there are not double-parked vehicles [Joseph, see Paragraph 0028 and 0041].

Claim 28 is directed to substantially similar scope and is rejected applying Iagnemma in view of Gao further in view of Joe.

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665